The defendant’s petition for certification for appeal from the Appellate Court, 62 Conn. App. 217 (AC 18369), is granted, limited to the following issues:
*928The Supreme Court docket number is SC 16544.
KentDrager, senior assistant public defender, in support of the petition.
Denise B. Smoker, assistant state’s attorney, in opposition.
Decided June 14, 2001
“1. Did the Appellate Court properly conclude that the trial court’s instruction, limiting the jury’s use of the evidence regarding the effect of Leroy Townsend’s use of marijuana on his credibility, was proper?
“2. If the answer to question one is ‘no,’ was the error harmless?”
NORCOTT, J., did not participate in the consideration or decision of this petition.